Title: From Louisa Catherine Johnson Adams to George Washington Adams, 2 July 1821
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 2 July 1821
				
				Your Letter calmed my anxiety concerning your health which had been great and still more so because you are apt to be thoughtless and imprudent and not to pay that attention either to your diet or your exercise which is essential at the present period of your life on which probably your future health and Constitution depend—I shall shortly have the pleasure of seeing you when I hope you will have shaken off (or nearly), your College Labours and you will be able to act as your Mothers beau and protector until your father arrives which will be soon after me as I am delayed by a variety of circumstances one a Ball at Mr de Neuville’s and shall not leave Washington until the ensuing week so that I shall probably not be at Quincy until the beginning of August—No plans are yet formed concerning Commencement and your father is so much engaged in the anticipation of the 4th on which occasion he is to shine not a faint Sattelite at least in my eyes but a bright meteor which like the fabled Comets of the Skies will leave a long and brilliant light behind whose rays I trust will long illumine the path of his Children and produce Sparkles as bright and as durable—Your Uncle and Aunt sailed for Pensacola last Thursday—It is a triste voyage but if it terminates in Independence they will be well rewarded for the inconveniences which they must endure at the outset. Your Aunt Faye’s baby has been very sick and is still very delicate but we hope recovering—My health will be much benefited by my journey more especially if I can pass some time in Boston or Nahant so as to have the advantage of regular Sea Bathing which my Physician strongly recommends—Adieu tell your Brothers I shall write them once more before I start from hence—I got their last Letters yesterday Your Mother
				
					L. C. A—
				
				
			